DETAILED ACTION 
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Bare has been found to teach the spray substrate holder having an extended raised barrier extending around a majority of a spray substrate bore except for a portion reserved for the protruding tip of the paper spray substrate (see annotated figures below)

    PNG
    media_image1.png
    900
    949
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    856
    854
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Manicke et al. (WO2016/130646) (as submitted with the IDS of 18 March 2019) in view of Bare et al. (WO 2012/170301) (copy of publication submitted with the office action of 08 October 2021).
Regarding claim 1, Manicke et al., teach mass spectrometry cartridge (fig. 19) comprising: 
a base (502) in mechanical communication with a spray substrate holder (recess portion 551 is in mechanical communication with base (see discussion in Final Rejection).  Alternatively, portion 551 may be in mechanical communication with 502 as suggested in modular design discussed in [0186]) holding a paper spray substrate (550); 
an absorbent pad (524) between the base and the spray substrate holder (from left to right of figure 19 base 502 is to the left of recess 525 holding pad 524 and recess 525 is to the left of 551 for receiving pad 550, thus from left to right the pad 524 is between a portion of the base 502 and the spray substrate recess portion 551.  Note the claim does not require which direction the pad is between the base and the substrate holder therefore left to right is sufficient to meet the limitation.  Alternatively, paragraph [0186] teaches the paper spray cartridge 500 may be separate parts, therefore the recess portions may be separate parts from one another.  By placing the recess portion 551 on top of pad in recess portion 525, the pad would be between the spray holder 551 and the base 502); 
a translatable sample well holder (504) having a solid phase extraction column ([0184] teaches an integrated SPE and 504 comprises a sample holder, therefore it is interpreted that the SPE is part of the sample holder) interposed between the spray substrate holder and a top cover (504 between 551 and 590) so that the translatable sample well holder is translatable relative to the spray substrate holder and the top cover (inherent in order for sample holder 504 to be positioned over absorbent insert 524 and then over the paper spray substrate 550, where 590 and 551 are stationary), the top cover configured to house a conductive element ([0184] “Sample holder 504 may comprise a sample opening 530 and metallic contact 534”, since 590 is the upper cover, it houses the sample holder 504 which comprises the conductive element), 
wherein when the translatable sample well holder is in a first position, the translatable sample well holder is vertically above the absorbent pad (fig. 19 when in the position seen in figure 2) so that the translatable sample well holder is interposed between the absorbent pad and the top cover (504 is between 524 and 590), 
when the translatable sample well holder is in a second position, the translatable sample well holder is vertically above a spray substrate (fig. 19 in the position seen in figure 4) so that the translatable sample well holder is interposed between the spray substrate and the top cover (504 is between 551 and 590).
While, Manicke et al. teach a recess as the spray substrate holder, the spray substrate holder of Manicke does not have an extended raised barrier extending around a majority of a spray substrate bore except for a portion reserved for the protruding tip of the paper spray substrate.
However, Bare teaches the spray substrate holder having an extended raised barrier extending around a majority of a spray substrate bore except for a portion reserved for the protruding tip of the paper spray substrate (see annotated figures below)

    PNG
    media_image1.png
    900
    949
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    856
    854
    media_image2.png
    Greyscale

Bare modifies Manicke by suggesting a paperspray substrate holder that includes a raised barrier with side bumpers.
Since both inventions are directed towards cartridges for paperspray ionization, it would have been obvious to one of ordinary skill in the art to substitute the recessed spray substrate holder of Manicke with the spray substrate holder of Bare because the raised barrier allows for side bumpers 81-85 to gently provide both vertical positioning as well as lateral positioning, thus the porous substrate is positioned within  the cassette in a manner to provide minimal restriction of liquid flow through and on the substrate (page 9, lines 20-25).
Regarding claim 3, Manicke et al. teach wherein the spray substrate holder comprises a pass-through hole that is vertically below the translatable sample well holder when the translatable sample well holder is in the first position (551 in figure 19 has a pass through hole that allows passage of the tip of 550 in either position that is vertically below the  504).
Regarding claim 4, Manicke teaches wherein the translatable sample well holder comprises an extension member configured to translate the translatable sample well holder between the first position and the second position (136 see paragraph [0046].  Similar structure is seen in figure 19).
Regarding claim 5, Manicke teaches wherein the extension member is configured to horizontally translate the translatable sample well holder from the first position to the second position ([0046] and figures 3-4 showing translation from first to second position.  Similar structure is seen in figure 19).
Regarding claim 6, Manicke fails to disclose wherein the translatable sample well holder comprises at least one basin
However Bare teaches the well holder comprising a tapered portion (see figure 7 sample inlet port 23).
Since both devices are directed towards sample application to a port, it would have been obvious to form a basin by tapering as done in Bare in the device of Manicke because it would facilitate alignment between the applicator (i.e. pipette) and the porous substrate (Bare, page 7, lines 28-31).
Regarding claim 7, Manicke teaches comprising a pre- concentration column (134) in the translatable sample well holder (134 located in 130 as seen in figure 1).
Regarding claim 8, Manicke in view of Bare teaches wherein the top cover comprises at least one basin (taper in 23 of Bare see figure 7 is tapered thus forming a basin.  Motivation to combine is the same as claim 6 above).
Regarding claim 9, Manicke in view of Bare teaches wherein the at least one basis includes a sample basin and an elution basin (opening 130 of Manicke is for sample and elution see paragraph [0046].  Thus one opening including a function of sample loading and elution.  Bare teaches providing the opening as a tapper (i.e. basin), see discussion above).
Regarding claim 10, Manicke in view of Bare teach the cartridge as discussed above in claim 1.  Moreover, Manicke teaches adding the sample to a cartridge ([0021]); adding a fist solvent to the translatable sample well holder while the translatable sample well is in the first position ([0021]); positioning the sample medium in front of a mass spectrometer pressure inlet (fig. 19 positioned as in fig. 4); applying an electrical potential to the sample (via 174); and analyzing the sample by mass spectrometry (inherent to the inlet to mass spectrometer 170).
Regarding claim 11, Manicke teaches translating the translatable sample well holder (figures 2-4 show translation of 104) and adding a second solvent, wherein the second solvent is an elution solvent to a solid phase extraction column contained in the translatable sample well holder after translating the translatable sample well holder ([0056]and figure 4).
Regarding claim 12, Manicke teaches adding a second solvent, wherein the second solvent is an elution solvent to a solid phase extraction column contained in the translatable sample well holder after translating the translatable sample well holder ([0056]).
Regarding claims 21 and 24, Manicke et al. teach wherein the translatable well holder has an extension member (136 in figure 1 and similar structure seen in element 504 in figure 19).
Regarding claims 22 and 25, Manicke et al. teach wherein the extension member is located opposite the protruding tip (fig. 19, the extension members of 504 are behind tip of 550, thus opposite the protruding tip (i.e. behind)).
Regarding claims 23 and 26, Manicke et al. teach wherein the top cover includes a first opening configured to house a portion of the translatable sample well holder (592 houses the bottom portion of 504), and a chamber configured to allow the extension member to translate the translatable sample well holder between the top cover and the base (chamber formed between sides of 590 and base 502 to allow extension member to translate).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881